United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1623
Issued: June 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 5, 2011 appellant filed a timely appeal from a May 12, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP), which affirmed a schedule award
decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than a one percent permanent impairment
of the left leg for which she received a schedule award.
FACTUAL HISTORY
On June 7, 2008 appellant, then a 61-year-old manual distribution clerk, sustained an
injury to her left leg when an all purpose container knocked her to the ground and rolled over her

1

5 U.S.C. § 8101 et seq.

left ankle causing a contusion. OWCP accepted the claim for back contusion, open wound of left
knee, leg and ankle and sprain of lumbar region.
On September 24, 2009 appellant filed a schedule award claim.
In a September 23, 2009 medical report, Dr. Duckin Suh, a chiropractor, reported that he
had been treating appellant for her left leg condition since June 11, 2008. Appellant complained
of constant tingling sensation in the left Achilles tendon and muscle spasms in the left calf.
Electromyogram tests were negative for sensory neuropathy. Dr. Suh diagnosed contusion of the
lower leg and crushing injury of the lower leg. He stated that appellant had reached a permanent
and stationary status and opined that she should reach maximum medical improvement within
one year. Dr. Suh concluded that she had a one percent impairment of the left lower extremity.
On October 11, 2009 an OWCP district medical adviser reviewed Dr. Suh’s
September 23, 2009 report and stated that appellant had not yet reached maximum medical
improvement, noting that the chiropractor opined that it would be reached by
September 23, 2010. The district medical adviser agreed with Dr. Suh’s conclusion that, in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides), appellant had a crush injury to the left ankle/foot,
which corresponded to a one percent permanent impairment of the lower left extremity.2
By decision dated October 30, 2009, OWCP denied appellant’s schedule award claim
findings that she had not yet reached maximum medical improvement.
On November 17, 2009 appellant requested an oral hearing before an OWCP hearing
representative.3
In a February 24, 2010 medical report, Dr. Suh reported that appellant had improved with
conservative management but still had residual pain, spasms and abnormal sensations in the left
calf and calcaneal tendon areas. He concluded that she had reached maximum medical
improvement. Dr. Suh opined that, based on the category of soft tissue, contusion/crush injury
and per the criteria of significant consistent palpatory findings assigned to class 1, appellant had
a mid-range value of one percent permanent impairment of the lower left extremity.4
By decision dated May 13, 2010, an OWCP hearing representative vacated the
October 30, 2009 decision and remanded the case for further development. OWCP noted that
Dr. Suh’s February 24, 2010 report was new medical evidence and the case should be referred to
2

A.M.A., Guides 501, Table 16-2.

3

A hearing was scheduled for February 22, 2010. By letter dated February 19, 2010, appellant’s union
representative, Vivian Henderson, informed OWCP that appellant was unable to attend the hearing but would be
submitting additional medical documentation. Appellant’s appeal was changed to a review of the written record
based on the union representative’s letter.
4

An earlier report was received from Dr. Suh dated February 17, 2010, but in a letter dated February 24, 2010,
appellant’s union representative requested that OWCP disregard the report because it contained an error in the actual
percentage of total impairment.

2

an OWCP district medical adviser for an opinion on whether appellant had reached maximum
medical improvement and the extent of her permanent impairment.
On May 24, 2010 an OWCP medical adviser reviewed Dr. Suh’s February 24, 2010
report and agreed that appellant had reached maximum medical improvement and had a one
percent permanent impairment of the lower leg. In accordance with the A.M.A., Guides, the
medical adviser stated that, based on the diagnosis of category “soft tissue” with “consistent
palpatory findings,” she received a class 1 with mid-range default value of one percent lower
extremity impairment. For the adjustment grids of functional history, appellant received a grade
modifier 1 for examination and modifier 0 for clinical history which corresponded to the net
adjustment of negative 1 and grade B impairment of one percent.
By decision dated September 23, 2010, OWCP granted appellant a schedule award for
one percent permanent impairment of the left lower extremity. The award covered a period of
2.88 weeks from February 24 to March 16, 2010.
On October 12, 2010 appellant requested an oral hearing before an OWCP hearing
representative.
At the February 28, 2011 hearing, appellant requested an increased schedule award and
testified that her injury resulted in a scar on her leg and that her Achilles tendon continued to
bother her. She submitted a February 4, 2011 medical report from Dr. Suh.
In the February 4, 2011 medical report, Dr. Suh diagnosed appellant with scar conditions
secondary to surgery for the crushing injury in addition to his previous diagnoses of contusion
and crushing injury of the left leg. He gave appellant a seven percent impairment rating of the
whole person, noting that daily activities such as bathing and dressing were frequently
interrupted due to scar irritation, but only to a minimal degree as the area involved about one
percent of body surface area. Dr. Suh noted that ratings began at class 1 at five percent and
increased by 1 step because the physical examination findings were considered to be in class 2
due to involvement of the medial side of the left calf and Achilles tendon area which is difficult
or impossible to conceal with short pants or skirts.
By decision dated May 12, 2011, OWCP affirmed the September 23, 2010 decision
finding that appellant had no more than one percent permanent impairment of the left lower
extremity. The hearing representative noted that appellant was not entitled to greater impairment
for scarring or disfigurement to her legs.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.5 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
5

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

3

all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For lower extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). The net adjustment
formula is GMFH - CDX + GMPE - CDX + GMCS - CDX. Evaluators are directed to provide
reasons for their impairment rating choices, including the choices of diagnoses from regional
grids and calculations of modifier scores.7
ANALYSIS
OWCP accepted appellant’s claim for back contusion, open wound of left knee, leg and
ankle and sprain of back lumbar region. By decision dated September 23, 2010, it granted her a
schedule award for a one percent permanent impairment of the lower left extremity, using the
applicable table of the sixth edition of the A.M.A., Guides. In a May 12, 2011 decision, an
OWCP hearing representative found that appellant was not entitled to an increased schedule
award. The Board finds that appellant has not met her burden of proof to establish that she has
impairment of her lower left extremity greater than the one percent already awarded.
In a February 24, 2010 medical report, Dr. Suh concluded that appellant had reached
maximum medical improvement. He evaluated her impairment pursuant to Table 16-2, the Foot
and Ankle Regional Grid and opined that, based on the category of soft tissue, contusion/crush
injury and per the criteria of significant consistent palpatory findings assigned to class 1, she had
a mid-range value of one percent permanent impairment of the lower left extremity. The Board
has held that the opinion of a chiropractor, regarding a permanent impairment of a scheduled
extremity or other member of the body is beyond the scope of the statutory limitation of a
chiropractor’s services.8
OWCP referred the record to an OWCP medical adviser for review. On May 24, 2010
the medical adviser reviewed Dr. Suh’s February 24, 2010 report and found that appellant had
reached maximum medical improvement and had a one percent permanent impairment rating for
the lower left extremity, pursuant to Table 16-2 of the A.M.A., Guides. In accordance with the
sixth edition of the A.M.A., Guides, the medical adviser stated that, based on the diagnosis of
category “soft tissue” with “consistent palpatory findings,” appellant received a class 1 with midrange default value of one percent lower extremity impairment. For the adjustment grids of
functional history, appellant received a grade modifier 1 for examination and modifier 0 for
clinical history, which corresponded to the net adjustment of negative 1 and grade B impairment
6

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
7

R.V., Docket No. 10-1827 (issued April 1, 2011).

8

See Pamela K. Guesford, 53 ECAB 726 (2002).

4

of one percent. The Board finds that the medical adviser properly applied the standards of the
A.M.A., Guides to reach his conclusion that she sustained a one percent permanent impairment
to the left lower extremity.
In support of her request for additional impairment, appellant submitted a February 4,
2011 medical report from Dr. Suh, which noted a seven percent impairment of the whole person.
Dr. Suh diagnosed scar conditions secondary to surgery for the crushing injury and noted that
daily activities such as bathing and dressing were frequently interrupted due to scar irritation, but
only to a minimal degree as the area involved about one percent of body surface area. He noted
that ratings began at class 1 at five percent and increased by 1 step because the physical
examination findings were considered to be in class 2 due to involvement of the medial side of
the left calf and Achilles tendon area which is difficult or impossible to conceal with short pants
or skirts.
The Board finds that Dr. Suh’s February 4, 2011 report is not sufficient to establish that
appellant has more than a one percent permanent impairment of the lower left extremity. As
noted, a chiropractor’s opinion regarding the degree of permanent impairment is of no probative
value. It is beyond the scope of practice recognized under FECA. A chiropractor is limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist.9 There is no statutory basis for the payment of a schedule award
for whole body impairment under FECA. Payment is authorized only for the permanent
impairment of specified members, organs or functions of the body.
Additionally, this February 24, 2011 report indicated that appellant was entitled to a
schedule award based upon skin disfigurement and a scar on the left leg. However, under 5
U.S.C. § 8107(c)(21), a schedule award for disfigurement is limited to the face, head or neck.
FECA makes no provision for scarring or disfigurement of any other part of the body.10 The
record establishes that appellant’s work-related scars are located on her left leg. The Board finds
that she is not entitled to an award for scarring or disfigurement of her leg.11
Accordingly, the Board finds that the medical adviser correctly applied the A.M.A.,
Guides to find that appellant had one percent permanent impairment of the left leg, for which she
had received a schedule award. Appellant has not submitted sufficient evidence to establish that
she has more than one percent impairment to the lower left extremity.

9

See Paul Foster, 56 ECAB 208 (2004).

10

The Board notes that OWCP issued revised regulations effective as of August 29, 2011. The new regulations
provide that, pursuant to the authority provided by 5 U.S.C. § 8107(c)(22), skin has been added to the list of
schedule members for which FECA provides compensation for loss. A schedule award for skin may be paid for
injuries sustained on or after September 11, 2001. 20 C.F.R. § 10.404. As OWCP’s decision on appeal was issued
on May 12, 2011, the new regulations do not apply to appellant’s claim. Appellant may submit additional evidence,
together with a written request for reconsideration, to OWCP within one year of the Board’s merit decision, pursuant
to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
11

See William Tipler, 45 ECAB 185 (1993); Norma Jean Polen, 24 ECAB 64 (1972) (finding no award payable
for disfigurement of the breast, abdomen, thighs or right arm).

5

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she has more than a one percent
permanent impairment of the left lower extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated May 12, 2011 is affirmed.
Issued: June 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

